UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file numbers 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: August 31 Date of reporting period: February 28, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance For the period ended February 28, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 1 24.17 7.31 9.37 29.29 24.17 42.31 144.97 Class I 31.09 8.84 10.38 36.39 31.09 52.76 168.45 Class AdV 30.62 8.42 9.94 36.30 30.62 49.83 157.92 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5%. Sales charges are not applicable for Class ADV and I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 12-31-11 for Class A and 7-9-12 for Class I and Class ADV. The net expenses are as follows: Class A  1.25%, Class I  1.00% and Class ADV  1.25%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A 1.43%, Class I  1.02% and Class ADV  1.43%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses increase and results would have been less favorable. 1 After the close of business on 7-9-10, holders of Investor Class Shares and Institutional Class Shares of the former Robeco Boston Partners Mid Cap Value Fund (the Predecessor Fund) became owners of an equal number of full and fractional Class A and Class I shares, respectively, of the John Hancock Disciplined Value Mid Cap Fund. Class A, Class I and Class ADV shares were first offered on 7-12-10. The returns prior to this date for Class A and Class ADV shares are those of the Predecessor Funds Investor Class Shares recalculated to reflect the gross fees and expenses of the Funds Class A and Class ADV shares. For Class I shares, the returns prior to this date are for the Predecessor Funds Institutional Class Shares recalculated to reflect the gross fees and expenses of the Funds Class I shares. 2 For certain types of investors, as described in the Funds Class ADV and Class I shares prospectuses. 6 Disciplined Value Mid Cap Fund | Semiannual report Period Without With maximum beginning sales charge sales charge Index Class I 2-28-01 $26,845 $26,845 $23,190 Class ADV 2-28-01 25,792 25,792 23,190 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class ADV and Class I shares, respectively, as of 2-28-11. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell Midcap Value Index is an unmanaged index that measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 After the close of business on 7-9-10, holders of Investor Class Shares and Institutional Class Shares of the former Robeco Boston Partners Mid Cap Value Fund (the Predecessor Fund) became owners of an equal number of full and fractional Class A and Class I shares, respectively, of the John Hancock Disciplined Value Mid Cap Fund. Class A, Class I and Class ADV shares were first offered on 7-12-10. The returns prior to this date for Class A and Class ADV shares are those of the Predecessor Funds Investor Class Shares recalculated to reflect the gross fees and expenses of the Funds Class A and Class ADV shares. For Class I shares, the returns prior to this date are for the Predecessor Funds Institutional Class Shares recalculated to reflect the gross fees and expenses of the Funds Class I shares. 2 NAV represents net asset value and POP represents public offering price. 3 For certain types of investors, as described in the Funds Class ADV and Class I shares prospectuses. Semiannual report | Disciplined Value Mid Cap Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Funds actual ongoing operating expenses, and is based on the Funds actual return. It assumes an account value of $1,000.00 on September 1, 2010 with the same investment held until February 28, 2011. Account value Ending value Expenses paid during on 9-1-10 on 2-28-11 period ended 2-28-11 1 Class A $1,000.00 $1,361.50 $7.32 Class I 1,000.00 1,363.90 5.69 Class ADV 1,000.00 1,363.00 7.32 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2011, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Disciplined Value Mid Cap Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not the Funds actual return). It assumes an account value of $1,000.00 on September 1, 2010, with the same investment held until February 28, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 9-1-10 on 2-28-11 period ended 2-28-11 1 Class A $1,000.00 $1,018.60 $6.26 Class I 1,000.00 1,020.00 4.86 Class ADV 1,000.00 1,018.60 6.26 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.25%, 0.97% and 1.25% for Class A, Class I and Class ADV shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Disciplined Value Mid Cap Fund 9 Portfolio summary Top 10 Holdings 1 WESCO International, Inc. 1.8% Avnet, Inc. 1.6% Omnicom Group, Inc. 1.8% Raymond James Financial, Inc. 1.5% Discover Financial Services 1.7% Moodys Corp. 1.5% Thomas & Betts Corp. 1.7% Williams-Sonoma, Inc. 1.5% Arrow Electronics, Inc. 1.7% CareFusion Corp. 1.4% Sector Composition Financials 26% Energy 6% Information Technology 15% Utilities 5% Consumer Discretionary 14% Consumer Staples 2% Industrials 12% Telecommunication Services 1% Health Care 8% Short-Term Investments & Other 3% Materials 8% 1 As a percentage of net assets on 2-28-11. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 2-28-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Disciplined Value Mid Cap Fund | Semiannual report Funds investments As of 2-28-11 (unaudited) Shares Value Common Stocks 96.81% (Cost $244,742,401) Consumer Discretionary 14.09% Auto Components 0.60% Visteon Corp. (I) 24,730 1,828,784 Hotels, Restaurants & Leisure 0.61% CEC Entertainment, Inc. (I) 48,490 1,876,078 Household Durables 3.11% Lennar Corp., Class A (L) 44,350 894,096 Mohawk Industries, Inc. (I) 70,595 4,102,275 NVR, Inc. (I)(L) 2,435 1,772,339 Stanley Black & Decker, Inc. 35,845 2,718,126 Internet & Catalog Retail 0.41% Expedia, Inc. 63,569 1,262,480 Leisure Equipment & Products 0.36% Mattel, Inc. 43,620 1,093,117 Media 3.78% CBS Corp., Class B 154,530 3,687,086 Omnicom Group, Inc. 105,180 5,353,656 The McGraw-Hill Companies, Inc. 64,345 2,488,865 Multiline Retail 0.52% Kohls Corp. 29,210 1,574,127 Specialty Retail 3.62% Bed Bath & Beyond, Inc. (I)(L) 49,055 2,361,998 Guess?, Inc. 32,760 1,483,700 The Gap, Inc. 122,720 2,764,882 Williams-Sonoma, Inc. 123,235 4,447,551 Textiles, Apparel & Luxury Goods 1.08% Coach, Inc. 29,975 1,646,227 VF Corp. (L) 17,345 1,659,396 Consumer Staples 1.94% Beverages 1.27% Coca-Cola Enterprises, Inc. 91,115 2,396,325 Dr. Pepper Snapple Group, Inc. 40,660 1,466,200 Food & Staples Retailing 0.22% The Kroger Company 29,380 672,802 See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 11 Shares Value Tobacco 0.45% Lorillard, Inc. 18,040 $1,384,931 Energy 6.05% Energy Equipment & Services 1.86% Bristow Group, Inc. (I) 25,540 1,223,877 Oil States International, Inc. (I) 40,660 2,959,641 Pride International, Inc. (I) 36,140 1,500,171 Oil, Gas & Consumable Fuels 4.19% EOG Resources, Inc. 27,380 3,075,048 Noble Energy, Inc. 31,700 2,937,322 Rosetta Resources, Inc. (I) 78,770 3,573,007 SM Energy Company 44,310 3,211,146 Financials 25.91% Capital Markets 4.40% Affiliated Managers Group, Inc. (I) 27,470 2,932,423 Raymond James Financial, Inc. 122,730 4,703,014 SEI Investments Company 67,645 1,556,511 TD Ameritrade Holding Corp. 195,250 4,256,450 Commercial Banks 4.43% Bank of Hawaii Corp. 10,655 502,490 Comerica, Inc. 47,840 1,860,976 East West Bancorp, Inc. 101,035 2,346,033 Fifth Third Bancorp 192,250 2,806,850 M&T Bank Corp. 20,160 1,775,088 Popular, Inc. (I) 557,558 1,812,064 SunTrust Banks, Inc. 47,475 1,432,321 Zions Bancorporation (L) 42,335 988,946 Consumer Finance 3.57% Capital One Financial Corp. 76,930 3,828,806 Discover Financial Services 240,005 5,220,109 SLM Corp. (I) 123,895 1,836,124 Diversified Financial Services 1.47% Moodys Corp. 140,500 4,481,950 Insurance 8.61% ACE, Ltd. 20,335 1,286,189 Alleghany Corp. (I)(L) 11,847 4,036,865 AON Corp. 31,380 1,651,843 Assurant, Inc. 31,825 1,293,050 Hanover Insurance Group, Inc. 66,080 3,070,738 Loews Corp. 42,510 1,838,558 Marsh & McLennan Companies, Inc. 130,065 3,959,179 Reinsurance Group of America, Inc. 40,855 2,467,233 Symetra Financial Corp. 109,455 1,565,207 Unum Group 157,885 4,188,689 W.R. Berkley Corp. 30,625 917,219 12 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements Shares Value Real Estate Investment Trusts 3.43% American Assets Trust, Inc. (I) 41,250 $889,350 Annaly Capital Management, Inc. 28,871 517,657 Duke Realty Corp. 78,655 1,106,676 Equity Residential 25,380 1,398,692 Kimco Realty Corp. (L) 123,040 2,384,515 Regency Centers Corp. (L) 23,720 1,073,330 Taubman Centers, Inc. 33,060 1,834,169 Ventas, Inc. (L) 23,010 1,275,214 Health Care 8.07% Health Care Equipment & Supplies 1.94% CareFusion Corp. (I) 156,855 4,285,279 Hologic, Inc. (I) 80,350 1,621,463 Health Care Providers & Services 5.78% Cardinal Health, Inc. 55,805 2,323,720 DaVita, Inc. (I) 24,930 1,978,694 Humana, Inc. (I) 29,840 1,939,898 Laboratory Corp. of America Holdings (I) 14,830 1,336,628 Lincare Holdings, Inc. 110,900 3,253,806 McKesson Corp. 48,975 3,882,738 Omnicare, Inc. (L) 102,290 2,928,563 Pharmaceuticals 0.35% Hospira, Inc. (I) 20,285 1,072,062 Industrials 12.14% Electrical Equipment 2.63% Cooper Industries PLC 44,250 2,847,488 Thomas & Betts Corp. (I) 93,460 5,176,749 Machinery 2.08% Ingersoll-Rand PLC 69,105 3,130,457 Kennametal, Inc. 84,040 3,232,178 Professional Services 5.37% Equifax, Inc. 108,770 3,888,528 FTI Consulting, Inc. (I)(L) 47,905 1,580,386 Manpower, Inc. 63,800 4,051,300 Robert Half International, Inc. 121,140 3,864,366 Towers Watson & Company, Class A 51,185 3,009,678 Road & Rail 0.27% Norfolk Southern Corp. 12,420 814,504 Trading Companies & Distributors 1.79% WESCO International, Inc. (I) 93,840 5,463,365 Information Technology 15.11% Communications Equipment 0.81% Harris Corp. 52,745 2,461,082 See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 13 Shares Value Electronic Equipment, Instruments & Components 4.92% Aeroflex Holding Corp. (I) 108,045 $2,123,084 Arrow Electronics, Inc. (I) 129,950 5,094,040 Avnet, Inc. (I) 139,685 4,778,624 Ingram Micro, Inc., Class A (I) 151,470 3,018,797 Internet Software & Services 0.50% Monster Worldwide, Inc. (I)(L) 88,865 1,524,035 IT Services 2.95% Alliance Data Systems Corp. (I)(L) 21,160 1,666,138 Amdocs, Ltd. (I) 45,110 1,346,082 Broadridge Financial Solutions, Inc. 54,040 1,238,597 CGI Group, Inc., Class A (I) 119,225 2,378,539 The Western Union Company 107,940 2,373,601 Office Electronics 0.65% Xerox Corp. 185,315 1,992,136 Semiconductors & Semiconductor Equipment 2.93% Analog Devices, Inc. 84,680 3,377,038 Micron Technology, Inc. (I) 155,715 1,733,108 STMicroelectronics NV (L) 298,875 3,837,555 Software 2.35% CA, Inc. 122,195 3,027,992 Electronic Arts, Inc. (I) 220,550 4,146,340 Materials 7.39% Chemicals 3.20% Albemarle Corp. 69,255 3,986,318 Ashland, Inc. 25,380 1,428,894 Cytec Industries, Inc. 36,295 2,062,645 PPG Industries, Inc. 26,090 2,305,834 Containers & Packaging 1.67% Ball Corp. 67,860 2,449,746 Crown Holdings, Inc. (I) 68,755 2,645,692 Metals & Mining 2.52% Allegheny Technologies, Inc. 20,760 1,392,581 Globe Specialty Metals, Inc. 129,305 3,011,513 Reliance Steel & Aluminum Company 59,175 3,274,153 Telecommunication Services 0.74% Diversified Telecommunication Services 0.74% CenturyLink, Inc. (L) 54,776 2,255,676 Utilities 5.37% Electric Utilities 3.56% American Electric Power Company, Inc. 19,615 701,825 Edison International 71,925 2,669,856 FirstEnergy Corp. 64,528 2,471,422 NV Energy, Inc. 165,445 2,430,387 Westar Energy, Inc. (L) 99,130 2,577,380 14 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements Shares Value Multi-Utilities 1.81% Alliant Energy Corp. 61,285 $2,413,403 Ameren Corp. 65,060 1,819,078 PG&E Corp. 28,125 1,295,438 Yield Shares Value Securities Lending Collateral 6.97% (Cost $21,273,893) John Hancock Collateral Investment Trust (W) 0.2855% (Y) 2,125,873 21,274,464 Par value Value Short-Term Investments 4.01% (Cost $12,245,000) Repurchase Agreement 4.01% Repurchase Agreement with State Street Corp. dated 2-28-11 at 0.010% to be repurchased at $12,245,003 on 3-1-11, collateralized by $12,360,000 U.S. Treasury Notes, 1.000% due 4-30-12 (valued at $12,494,155, including interest) $12,245,000 12,245,000 Total investments (Cost $278,261,294)  107.79% Other assets and liabilities, net (7.79%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 2-28-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 2-28-11.  At 2-28-11, the aggregate cost of investment securities for federal income tax purposes was $278,677,412. Net unrealized appreciation aggregated $50,342,312, of which $50,896,246 related to appreciated investment securities and $553,934 related to depreciated investment securities. See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $256,987,401) including $20,942,829 of securities loaned (Note2) $307,745,260 Investments in affiliated issuers, at value (Cost $21,273,893) (Note2) 21,274,464 Total investments, at value (Cost $278,261,294) Cash 327 Receivable for investmentssold 1,095,560 Receivable for fund sharessold 4,581,923 Dividends and interestreceivable 268,930 Receivable for securities lendingincome 3,462 Receivable due fromadviser 1,018 Other receivables and prepaidexpenses 36,537 Totalassets Liabilities Payable for investmentspurchased 7,943,197 Payable for fund sharesrepurchased 372,252 Payable upon return of securities loaned (Note2) 21,277,916 Payable toaffiliates Accounting and legal servicesfees 12,996 Transfer agentfees 51,369 Trusteesfees 292 Other liabilities and accruedexpenses 102,934 Totalliabilities Netassets Capital paid-in $253,799,692 Accumulated distributions in excess of net investmentincome (49,751) Accumulated net realized gain oninvestments 738,154 Net unrealized appreciation (depreciation) oninvestments 50,758,430 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($146,239,306 ÷ 12,409,811shares) $11.78 Class I ($158,951,436 ÷ 13,105,469shares) $12.13 Class ADV ($55,783 ÷ 4,736shares) $11.78 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 1 $12.40 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 2-28-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $1,528,918 Securitieslending 20,549 Interest 390 Less foreign taxeswithheld (6,042) Total investmentincome Expenses Investment management fees (Note4) 891,200 Distribution and service fees (Note4) 130,578 Accounting and legal services fees (Note4) 23,583 Transfer agent fees (Note4) 109,476 Trustees fees (Note4) 3,193 State registration fees (Note4) 18,386 Printing and postage (Note4) 9,034 Professionalfees 40,882 Custodianfees 14,497 Registration and filingfees 28,892 Other 2,026 Totalexpenses Less expense reductions (Note4) (42,392) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 5,514,013 Investments in affiliatedissuers (3,889) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 59,589,032 Investments in affiliatedissuers 664 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 2-28-11 ended (unaudited) 8-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $314,460 $276,141 Net realizedgain 5,510,124 2,324,382 Change in net unrealized appreciation(depreciation) 59,589,696 (8,884,774) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (100,122) (92,302) ClassI (372,245) (307,672) ClassADV (26)  Totaldistributions From Fund share transactions (Note5) Totalincrease Netassets Beginning ofperiod 162,488,336 46,606,900 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome 18 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 2-28-11 1 8-31-10 2 8-31-09 3 8-31-08 3 8-31-07 3 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 4 0.01 0.01 5 0.07 0.06 0.02 (0.01) Net realized and unrealized gain (loss) oninvestments 3.12 0.60 (0.98) 6 (0.74) 2.39 0.87 Total from investmentoperations Lessdistributions From net investmentincome (0.01) (0.05) (0.07) (0.04)   From net realizedgain    7 (1.36) (4.06) (1.85) Totaldistributions Net asset value, end ofperiod Total return (%) 10 6 Ratios and supplementaldata Net assets, end of period (inmillions) $146 $75 $14 $17 $13 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.33 11 1.56 1.93 1.73 1.73 1.70 Expenses net of fee waivers andcredits 1.25 11 1.25 1.25 1.25 1.25 1.25 Net investment income(loss) 0.13 11 0.09 1.09 0.55 0.14 (0.04) Portfolio turnover (%) 22 38 58 64 89 97 1 Semiannual period from 9-1-10 to 2-28-11.Unaudited. 2 After the close of business on 7-9-10, holders of Investor Class Shares of the former Robeco Boston Partners Mid Cap Value Fund (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Disciplined Value Mid Cap Fund. These shares were first offered on 7-12-10. Additionally, the accounting and performance history of the Investor Class Shares of the Predecessor Fund was redesignated as that of John Hancock Disciplined Value Mid Cap Fund ClassA. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 The amount shown for a share outstanding may differ with the distributions from net investment income for the period due to the timing of distributions in relations to fluctuations of shares outstanding during theperiod. 6 In 2009, the investment advisor fully reimbursed the Fund for a loss on a transaction not meeting the Funds investment guidelines, which otherwise would have reduced total return by 0.11% and net realized and unrealized gain/(loss) on investment by $0.01 pershare. 7 Less than $0.01 pershare. 8 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 9 Does not reflect the effect of sales charges, ifany. 10 Notannualized. 11 Annualized. See notes to financial statements Semiannual report | Disciplined Value Mid Cap Fund 19 CLASS I SHARES Periodended 2-28-11 1 8-31-10 2 8-31-09 3 8-31-08 3 8-31-07 3 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.02 0.04 5 0.09 0.08 0.05 0.04 Net realized and unrealized gain (loss) oninvestments 3.22 0.61 (1.01) 6 (0.76) 2.44 0.86 Total from investmentoperations Lessdistributions From net investmentincome (0.03) (0.07) (0.09) (0.06) (0.03) (0.02) From net realizedgain    7 (1.36) (4.06) (1.85) Totaldistributions Net asset value, end ofperiod Total return (%) 9 8 8 8 8 Ratios and supplementaldata Net assets, end of period (inmillions) $159 $87 $33 $35 $36 $28 Ratios (as a percentage of average net assets): Expenses beforereductions 0.97 10 1.28 1.69 1.48 1.48 1.38 Expenses net of fee waivers andcredits 0.97 10 1.00 1.00 1.00 1.00 1.00 Net investmentincome 0.41 10 0.41 1.33 0.80 0.38 0.28 Portfolio turnover (%) 22 38 58 64 89 97 1 Semiannual period from 9-1-10 to 2-28-11.Unaudited. 2 After the close of business on 7-9-10, holders of Institutional Class Shares of the former Robeco Boston Partners Mid Cap Value Fund (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Disciplined Value Mid Cap Fund. These shares were first offered on 7-12-10. Additionally, the accounting and performance history of the Institutional Class Shares of the Predecessor Fund was redesignated as that of John Hancock Disciplined Value Mid Cap Fund ClassI. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 The amount shown for a share outstanding may differ with the distributions from net investment income for the period due to the timing of distributions in relations to fluctuations of shares outstanding during theperiod. 6 In 2009, the investment advisor fully reimbursed the Fund for a loss on a transaction not meeting the Funds investment guidelines, which otherwise would have reduced total return by 0.11% and net realized and unrealized gain/(loss) on investment by $0.01 pershare. 7 Less than $0.01 pershare. 8 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 9 Notannualized. 10 Annualized. CLASS ADV SHARES Periodended 2-28-11 1 8-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.01  4 Net realized and unrealized gain (loss) oninvestments 3.13 (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.01)  Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inthousands) $56 $24 Ratios (as a percentage of average net assets): Expenses beforereductions 6.04 7 1.42 7 Expenses net of fee waivers andcredits 1.25 7 1.25 7 Net investment income(loss) 0.19 7 (0.37) 7 Portfolio turnover (%) 22 38 8 1 Semiannual period from 9-1-10 to 2-28-11.Unaudited. 2 Period from 7-12-10 (inception date) to 8-31-10. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 9-1-09 to 8-31-10. 20 Disciplined Value Mid Cap Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1  Organization John Hancock Disciplined Value Mid Cap Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital with current income as a secondary objective. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class ADV shares are available to investors who acquired Class A shares as a result of the reorganization of the Robeco Boston Partners Mid Cap Value Fund (the Predecessor Fund) into the Fund and are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for each class may differ. As a result of the reorganization, the Fund is the legal survivor, however, the accounting and performance history of the Investor Class and Institutional Class shares of the Predecessor Fund have been redesignated as that of Class A and Class I shares of the Fund, respectively. At the close of business on July 9, 2010, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A and Class I shares of the Fund. Certain prior year amounts have been reclassified to conform with current year presentation. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
